[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                     U.S. COURT OF APPEALS
                      ________________________         ELEVENTH CIRCUIT
                                                           August 18, 2005
                            No. 03-15289                THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 03-60107-CR-WPD

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LEROY COAXUM

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (August 18, 2005)

                  ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES

Before ANDERSON, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:
       This case is before the Court for consideration in light of United States v.

Booker, __ U.S. __, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). We previously

affirmed Appellant’s conviction. See United States v. Coaxum, 107 Fed.Appx.

893 (11th Cir. 2004) (unpublished). The Supreme Court vacated our prior

decision and remanded the case to us for further consideration in light of Booker.

For the reasons that follow, we once again affirm Appellant’s sentence.

       Appellant Leroy Coaxum appeals his 41-month sentence for conspiracy to

defraud the United States in violation of 18 U.S.C. § 371. As he readily concedes,

Coaxum did not raise any challenge to his sentence under Apprendi, Blakely, or

the Sixth Amendment to the district court or on direct appeal. Instead, for the first

time, he raised the argument that his sentence was unconstitutional in his petition

for writ of certiorari.

       Appellant’s failure to timely raise an argument challenging his sentence on

these grounds is fatal to this appeal.

       Nothing in the Apprendi opinion requires or suggests that we are
       obligated to consider an issue not raised in any of the briefs that
       appellant has filed with us. Nor is there anything in the Supreme
       Court's remand order, which is cast in the usual language, requiring
       that we treat the case as though the Apprendi issue had been timely
       raised in this Court. . . .

       In the absence of any requirement to the contrary in either Apprendi
       or in the order remanding this case to us, we apply our

                                          2
      well-established rule that issues and contentions not timely raised in
      the briefs are deemed abandoned.


United States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) (considering

the case in light of United States v. Booker, __ U.S. __, 125 S. Ct. 738, 160 L. Ed.
2d 621 (2005) and holding appellant abandoned challenge to his sentence because

he did not raise the issue in his initial brief on appeal) (quoting United States v.

Ardley, 242 F.3d 989, 990 (11th Cir. 2001)); see also United States v. Sears,

__F.3d__, No. 03-16550, 2005 WL 1334892, at *1 (11th Cir. June 8, 2005)

(same).

      In the instant case, the remand instructions do not require a different

conclusion. Because Coaxum failed to timely raise a constitutional challenge to

his sentence or any challenge to his sentence based upon Apprendi or any case

applying the principle of Apprendi, he has abandoned this argument. Thus, in

considering this case in light of Booker and in applying our prudential rules (as

Booker instructs us to do), we affirm Coaxum’s sentence for the reasons outlined

herein and in our prior opinion. We also reinstate our prior opinion affirming

Coaxum’s sentence. Coaxum, 107 Fed.Appx. 893.

      OPINION REINSTATED; SENTENCE AFFIRMED.




                                           3